This is an appeal from the judgment of the common pleas court of Tulsa county, wherein the plaintiff in error was plaintiff below.
The plaintiff in error in due time served and filed its brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, pleading, or otherwise appear in this court on appeal, nor has he offered any excuse for his failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481; Chicago, R.I. P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34; Lawton National Bank v. Ulrich et al., 81 Okla. 159, 197 P. 167.
In this case the petition in error prays that said judgment so rendered be reversed, set aside, and held for naught and that a judgment be rendered in favor of the plaintiff in error as prayed for in plaintiff's petition in the trial court, and we find upon examination of authorities cited by plaintiff in error they reasonably support the contention of plaintiff, and we, therefore, reverse the judgment of the lower court and direct that it vacate its former judgment and enter judgment in favor of the plaintiff in error as prayed in plaintiff's petition.